9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Birdella ROBERTS, SSN:  ejt-gr-mnwa Appellant,v.Donna E. SHALALA, Appellee.
No. 93-1617MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 9, 1993.Filed:  November 17, 1993.

Before FAGG, WOLLMAN, Circuit Judges, and VIETOR,* District Judge.
PER CURIAM.


1
We have reviewed the record and conclude that an opinion will have no precedential value.  We affirm on the basis of the district court's order.  See 8th Cir.  R. 47B.



*
 The HONORABLE HAROLD D. VIETOR, United States District Judge for the Southern District of Iowa, sitting by designation